Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The elected species of CDRs SEQ ID NOs: 106, 108, 110, 197, 199, 201 and 17-48 in claim 11 was found allowable. The restriction requirement between Group I and Group II  and species requirements, as set forth in the Office action mailed on 12/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/30/2020 is fully withdrawn.  Claim 12, directed to a cell comprising polynucleotides for the claimed antibodies is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraphs 49 and 64. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed antibodies against claudin-5 are not taught or obvious over the prior art. The heavy chain variable region CDR3s of all of antibodies A-M of amended claim 1 are not disclosed in the prior art. SEQ ID NOs: 54, 61, 68, 75, 82, 89, 96, 103, 110, 117, 124, 131, and 138 are not taught in the prior art. The combination of 
Further, the 90% or great sequence identity of instant claim 12 is allowable because the claimed antibodies require all of the six CDRs disclosed in instant claim 1 without modification. Therefore, the 90% variability is limited to the framework regions of the heavy and light variable regions of the claimed antibodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Chirnomas on 3/9/2021.

The application has been amended as follows: 



Cancel claim 11.

An antibody which specifically recognizes a three-dimensional structure or a primary structure of an extracellular domain of a Claudin-5 protein and wherein the antibody is selected from the group consisting of:   


antibody A comprising a heavy chain variable region comprising 
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 50,
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 52,
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 54, and
a light chain variable region comprising 
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 141, 
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 143, and
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 145; 



antibody B comprising a heavy chain variable region comprising
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 57,
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 59,  
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 61 and
a light chain variable region comprising 
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 148, 

a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 152; 

antibody C comprising a heavy chain variable region comprising
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 64,
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 66, 
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 68, and
a light chain variable region comprising 
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 155,
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 157, and
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 159; 

antibody D comprising a heavy chain variable comprising
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 71, 
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 73, 
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 75, and
a light chain variable region comprising
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 162,
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 164, and
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 166;  


antibody E comprising a heavy chain variable region comprising 
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 78,
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 80,  
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 82, and
a light chain variable region comprising  
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 169,
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 171, and 
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 173; 

antibody F comprising a heavy chain variable region comprising
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 85, 
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 87,  
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 89, and
a light chain variable region comprising 
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 176, 
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 178, and
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 180; 


antibody G comprising a heavy chain variable region comprising 
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 92, 
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 94, 

a light chain variable region comprising 
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 183, 
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 185, and 
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 187; 

antibody H comprising a heavy chain variable region comprising 
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 99, 
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 101, 
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 103, and
a light chain variable region comprising
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 190, 
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 192, and 
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 194; 

antibody I comprising a heavy chain variable region comprising
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 106,
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 108, 
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 110, and
a light chain variable region comprising 
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 197, 

a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 201; 

antibody J comprising a heavy chain variable region comprising
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 113, 
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 115, 
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 117, and 
a light chain variable region comprising
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 204, 
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 206, and 
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 208; 

antibody K comprising a heavy chain variable region comprising
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 120,
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 122,
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 124, and
a light chain variable region comprising
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 211,
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 213, and 
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 215;

antibody L comprising a heavy chain variable region comprising  

a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 129,
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 131, and
a light chain variable region comprising 
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 218, 
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 220, and 
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 222; and 

antibody M comprising a heavy chain variable region comprising 
a heavy chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 134,
a heavy chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 136, 
a heavy chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 138, and
a light chain variable region comprising 
a light chain CDR1 comprising the amino acid sequence represented by SEQ ID NO: 225, 
a light chain CDR2 comprising the amino acid sequence represented by SEQ ID NO: 227, and 
a light chain CDR3 comprising the amino acid sequence represented by SEQ ID NO: 229.  


The antibody according to claim 1, wherein the antibody binds to none of extracellular domains of a Claudin-1 protein, a Claudin-2 protein, a Claudin-3 protein, a Claudin-4 protein, a Claudin-6 protein, and a Claudin-7 protein.  

The antibody according to claim 1, wherein the antibody specifically recognizes a domain ranging from the 28th amino acid, proline, to the 80th amino acid, alanine, 

The antibody according claim 1, wherein the antibody has a binding capacity to a protein 1-1-5 consisting of an amino acid sequence represented by SEQ ID NO: 45 is equal to or lower than 1/5 of a binding capacity thereof to a human Claudin-5 protein consisting of the amino acid sequence represented by SEQ ID NO: 27, wherein the protein 1-1-5 is the one where a first extracellular loop of the human Claudin-5 protein is substituted with a first loop of a human Claudin-1 protein.  

 The antibody according to claim 4, wherein the antibody has a binding capacity to a human Claudin-5 protein point mutant D68E consisting of the amino acid sequence represented by SEQ ID NO: 41 is equal to or lower than 1/5 of a binding capacity thereof to a human Claudin-5 protein consisting of the amino acid sequence represented by SEQ ID NO: 27.  

 The antibody according to claim 1, wherein the antibody specifically recognizes a domain ranging from the 147th amino acid, phenylalanine,  to the 163rd amino acid, alanine, from the N-terminal in a human CLDN-5 protein consisting of an amino acid sequence represented by SEQ ID NO: 27.  

 The antibody according claim 1, wherein the antibody has a binding capacity to a protein 5-5-1 consisting of the amino acid sequence represented by SEQ ID NO: 48 is equal to or lower than 1/5 of a binding capacity thereof to a human Claudin-5 protein consisting of the amino acid sequence represented by SEQ ID NO: 27, wherein the protein 5-5-1 is the one where a second extracellular loop of the human Claudin-5 protein is substituted with a second loop of a human Claudin-1 protein.  

The antibody according to claim 7, wherein the antibody has a binding capacity to a human Claudin-5 protein point mutant S151T consisting of the amino acid sequence represented by SEQ ID NO: 43 is equal to or lower than 1/5 of a binding capacity thereof to a human Claudin-5 protein consisting of the amino acid sequence represented by SEQ ID NO: 27.  

The antibody according to claim 1, wherein the antibody specifically recognizes a three-dimensional structure formed of a domain ranging from the 28th amino acid, proline, to the 80th amino acid, alanine, from the N-terminal and a domain ranging th amino acid, phenylalanine, to the 163rd amino acid, alanine, from the N-terminal in a human CLDN-5 protein consisting of the amino acid sequence represented by SEQ ID NO: 27.  

The antibody according to claim 1, wherein the antibody has a binding capacity to a mutant TM consisting of the amino acid sequence represented by SEQ ID NO: 44 is equal to or lower than 1/5 of a binding capacity thereof to a human Claudin-5 protein consisting of the amino acid sequence represented by SEQ ID NO: 27, wherein the mutant TM is the one where the human Claudin-5 protein except for an extracellular domain thereof is substituted with a mouse Claudin-5 protein.  


12. The antibody according claim 1, comprising a variable region VH of the antibody has the amino acid sequence represented by SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, or 25 or an amino acid sequence sharing identity equal to or higher than 90% with any of these amino acid sequences, and a variable region VL of the antibody has the amino acid sequence represented by SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, or 26 or an amino acid sequence sharing identity equal to or higher than 90% with any of these amino acid sequences.  


      13.  A cell comprising a polynucleotide encoding the antibody according claim 1.



Conclusion
	Claims 1-10 and 12-13 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649